Bergan, J.
Decedent was employed as a night watchman on a building project. His post was at the entrance to the project from the public sidewalk and his duty required him to stay at the entrance or a short distance from the entrance on the sidewalk.
He had no duties inside the building, but there is proof in the record that if he became aware of any disturbance in the building he might go into the building and investigate it; and there seems a fair inference from the testimony that as a watchman he would be justified in investigating unusual conditions within the building. There were no toilet facilities in the unfinished *799building, and employees of this employer were required to go to a finished adjoining building to reach such facilities.
Decedent’s duty terminated at midnight. The relief guard did not see him when he came on duty. Decedent was seen within the building, on a floor “ approximately one level below the sidewalk surface ” at from about an hour to an hour and a half after midnight, sitting on the concrete with his knees propped up and his head resting on his knees. He gave an inconsequential answer to a question why he did not sit elsewhere; and shortly after he was seen lying a few feet away from the place he had been sitting and was probably then dead.
It was not ascertained that he was dead, however, until six o ’clock. He had a fracture of the skull and intracranial injuries. There was three plus alcohol in the brain from which it must be deemed that deceased was intoxicated.
The board has found that the death was in the course of employment. We think we are required to affirm on this record. The decedent’s death was due to traumatic injury; he was on the employer’s premises, not far from the site where he had been posted as a watchman. Nothing in the record indicates how he was injured; nor is there any exact proof as to the time of injury and thus this becomes a clear case for the intervention of the presumptions created by statute.
It is quite possible to conclude from this record that he was in that portion of the premises in pursuance of his duty and was injured before his period of duty ended. Even though he was also intoxicated, we do not feel required to hold that the board could not have drawn the inference of industrial accident on the basis of the presumption arising in a death case. In view of the traumatic nature of the injury which caused the death the board could have given due weight to the additional presumption that intoxication was not the sole cause of the injury.
The finding of accident on the date the body was found rather than the date of the previous night when decedent was on duty is not so material an error as to require reversal.
The award should be affirmed, with costs to the Workmen’s Compensation Board.